Citation Nr: 0424981	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
February 24, 2000, and March 14, 2000, rating decisions that 
denied entitlement to DIC pursuant to 38 U.S.C.A. § 1318. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.  He died on October [redacted], 1999.  The appellant is his 
widow.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied the appellant's claim for DIC benefits 
pursuant to 38 U.S.C. (U.S.C.A., for the Board's purposes) 
§ 1318, and denied her claim of CUE in a March 14, 2000, 
rating decision that denied entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  The veteran filed a notice of 
disagreement (NOD) later that same month.  The RO issued a 
statement of the case (SOC) in May 2003, and the veteran 
filed a substantive appeal in June 2003.  

The Board notes that the RO issued two decisions proximate in 
time denying the appellant entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, one on February 24, 2000 and 
one on March 14, 2000.  Because both of these decisions are 
final, and the appellant is clearly attempting to challenge 
the finality of all decisions denying her entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, the Board construes 
her March 2002 claim to include a CUE challenge to the 
February 2000 decision as well as the March 2000 decision.  
This characterization is reflected on the title page.  

The appellant offered testimony on the issues on appeal 
during a hearing before RO personnel in August 2002; a 
transcript of the hearing is of record.

For the reasons expressed below, the issues on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.

In a December 1999 claim, the appellant also raised a claim 
of entitlement to accrued benefits, based on the veteran's 
pending claims for service connection for post-traumatic 
stress disorder, increased ratings for his service-connected 
right and left arm disabilities, and for a total disability 
rating based on individual unemployability.  As no such claim 
is currently in appellate status, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.  


REMAND

The Board finds that further development of the appellant's 
claims is needed.  The record contains VA treatment records 
for the veteran for the period from January 1976 to December 
1989.  However, the veteran died in 1999, and the VA 
treatment records for the ten years prior to his death, from 
1989 to 1999, have not been obtained.  

While the Board acknowledges that claims for CUE are 
adjudicated based on the evidence of record at the time of 
the decision being challenged, the United States Court of 
Appeals for Veterans Claims has determined that VA has 
constructive possession of VA treatment records.  See 
Simington v. Brown, 9 Vet. App. 334 (19960 (per curiam); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) (where 
relevant documents relating to an appellant's claim were 
within VA's control, i.e., records generated by the VA or 
communication received by it, prior to the decision on appeal 
and could reasonably have been expected to be part of the 
record before the Board, such documents are constructively 
part of the record on appeal).  Therefore, these VA records 
must be obtained prior to adjudication of both the claim 
alleging CUE in prior decisions, and the claim for a DIC 
pursuant to 38 U.S.C.A. § 1318.  

As noted, in decisions dated in February and March 2000, the 
RO denied the appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318.  Notice of these decisions were sent to 
the appellant.  An NOD was submitted in October 2000, and the 
RO issued an SOC in March 2001.  An untimely substantive 
appeal was filed in September 2001.  Therefore, the February 
and March 2000 RO decision are final.  See 38 C.F.R. 
§ § 3.104(a), 20.302, 20.1103(2003).  However, a finding of 
CUE in these denials would vitiate the finality of the 
decisions.  See 38 C.F.R. § 3.105 (2003).

The Board has characterized the claim for section 1318 
benefits as a de novo claim, for the sake of simplicity.  
However, in the event that CUE is found in the prior 
decisions, the RO should re-adjudicate the appellant's 
pending DIC claim as an original claim.  If CUE is not found, 
and the February and March 2000 decisions remain final, the 
RO should adjudicate the appellant's claim as a petition to 
reopen her claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all treatment 
records pertaining to the veteran from 
the VA medical facility on University 
Drive, Pittsburgh, Pennsylvania, for the 
period from January 1990 to October 1999, 
following the appropriate procedures for 
obtaining records held by Federal 
facilities.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim involving CUE in the 
prior February and March 2000 denials in 
light of all pertinent evidence and legal 
authority.  

3.  If CUE is found, the RO should re-
adjudicate the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, 
as an original claim, in light of all 
pertinent evidence and legal authority.  

If CUE is not found, the RO should 
adjudicate the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 
as a petition to reopen the claim for 
that benefit, specifically addressing 
whether new and material to reopen the 
claim has been received. 

4.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and her 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




